In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-15-00350-CR
                              NO. 09-15-00351-CR
                           ____________________

                 CHARLES LAROCCA MARINO, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee
________________________________________________________________________

                    On Appeal from the 9th District Court
                         Montgomery County, Texas
               Trial Cause No. 13-10-10511-CR Counts II & III
________________________________________________________________________

                          MEMORANDUM OPINION

      Charles LaRocca Marino (Marino or appellant) appeals his convictions for

one count of indecency with a child by sexual contact (Count II) and one count of

sexual performance by a child (Count III).1 See Tex. Penal Code Ann.

§§ 21.11(a)(1), 43.25(b) (West 2011). Marino waived his right to a jury trial. After


      1
        Appellant was also charged by indictment with another count of indecency
with a child (Count I), but the State abandoned Count I and Marino was tried only
on Counts II and III.
                                         1
a bench trial, the trial court found Marino guilty on both Counts II and III, assessed

Marino’s punishment at imprisonment for seven years on each count, and granted

the State’s motion to cumulate the sentences. Marino timely appealed his

convictions. In two appellate issues, Marino challenges the legal and factual

sufficiency of the evidence supporting his convictions. We affirm the trial court’s

judgments as modified.

                                  THE INDICTMENT

      On October 1, 2013, the grand jury indicted Marino as to Counts II and III as

follows:2

                                   COUNT NO. 2

             . . . on or about October 4, 2012 in Montgomery County, Texas,
      Charles LaRocca Marino, hereinafter styled Defendant, did then and
      there, with intent to arouse and gratify the sexual desire of the
      defendant, engage in sexual contact by touching the breast of [A.A.],
      with the defendant’s hands, a child younger than 17 years of age[.]

                                   COUNT NO. 3

            . . . on or about October 04, 2012 in Montgomery County,
      Texas, Charles LaRocca Marino, hereinafter styled Defendant, did
      then and there intentionally or knowingly employ, authorize, and
      induce [A.A], a child younger than 18 years of age, to engage in
      sexual conduct, to-wit: mast[u]rbation in the presence of the


      2
         We identify the victim by using initials. See Tex. Const. art. I, § 30(a)(1)
(granting crime victims the “right to be treated with fairness and with respect for
the victim’s dignity and privacy throughout the criminal justice process”).
                                          2
      defendant, and the defendant knew the character and content of said
      sexual conduct or sexual performance[.]

                                     EVIDENCE

Testimony of the Victim

      A.A. testified that she was sixteen years old when she met Marino at a

department store where they both were employed. Marino was fifty years old when

they met. A.A. was attracted to Marino and confided in him about her past sexual

abuse, as well as some “issues” with her family, and she told him that sometimes

she would purposefully cut herself. A.A. testified she and Marino began spending

time together outside of work, and that they became “something more[]” than

friends in July of 2012. A.A. testified she did not have a relationship with her

biological father and that the first time she went to get coffee with Marino she

“told him some things about [her] dad . . . too much, and [she] ran out crying back

to [her] car.” A.A. testified that Marino took A.A. to dinner and hugged her, and

although she felt attracted to him, she also “felt scared[]” and “weird[]” and almost

cried. Then Marino kissed her on the shoulder and she “freaked out.” Also, around

the same time, Marino took her to a bookstore, he introduced her to a book called

Fifty Shades of Grey, he showed her a contract that was in the book and Marino

could tell that it aroused her. Marino wrote a contract modeled after the one in the

book and presented it to A.A. The contract written by Marino stated, among other
                                         3
things, that A.A. was to wear a collar that Marino would provide at all times to

show that she was submissive to him, and that A.A. was to go to Marino’s house

once every two weeks to clean. According to A.A., parts of the contract, like

having to wear the collar all the time and cleaning Marino’s house, were not

enforced by Marino, but she thought he had spanked her once with a ping pong

paddle “for being late or something.” A.A. also testified that the contract written

by Marino explicitly stated there would be no sexual contact until A.A. was

seventeen years old.3

      A.A. testified that around this same time, they were in the car and she

masturbated in front of him with her clothes still on “[b]ecause . . . he asked me to,

so I did, and I wanted to[.]”According to A.A., Marino would take her out and buy

her alcohol, and he would also bring alcohol back to his apartment where she could

drink and sometimes get intoxicated. At first she went to his apartment two or three

times a week but then it became “almost an every-night thing[.]” They purchased a

bondage kit and on multiple occasions he would tie her to the couch. A.A. testified

regarding her relationship with Marino and the details of being tied up and of

Marino’s behavior:




      3
          A copy of the first contract does not appear in the record.
                                            4
      Q. Okay. You were in here when I read the indictment. There are
      three – I’m sure there were multiple times -- we have three charges
      here. One was him touching your genitals.

      A. Yeah.

      Q. It can be over the clothes, not under. The other was touching your
      breast, and the other one was asking you to masturbate, or to
      masturbate in his presence.
             Tell us about sometimes, if any, where he would touch the
      outside of your panties where your sexual organ is with his hands.

      A. There was one night in particular that I somehow remember after
      that much alcohol, I undressed, and it was after we had purchased the
      bondage kit. And he tied me to the couch, and I was on the floor. And
      this was probably the fifth time that he had tied me to the couch. And
      I was in nothing but bra and panties. And his hands went over my
      body and he dry-humped me.

             . . . .

      Q. So he -- one time you’re tied up on the couch, would he touch your
      breast?

      A. Yeah.

      Q. And would he touch you on the outside of your panties as well?

      A. Yeah.

       As to the touching of her breasts, A.A. also stated “I honestly [thought] it

was an accident. . . . Not that he didn’t mean to, it’s just that we were both so

drunk. He said, oh, crap, and stopped.” A.A. testified that on other occasions at his

apartment he would buy her alcohol and ask her to masturbate in front of him, and


                                         5
she explained he asked her to do so. According to A.A., Marino did not coerce her

or threaten her, and he never forced her to do anything. A.A. testified she was still

sixteen years old on all of these occasions, that she voluntarily did these things

with Marino, and that she wanted to have a sexual relationship with Marino.

      A.A. explained that in July of 2012 she met another adult male who was

“closer to [her] age[.]” According to A.A., Marino became angry about A.A.’s

relationship with the other man and “started criticizing [A.A.] for ending what

[she] had with [Marino,]” which made A.A. cry, and she cut herself. Ultimately,

A.A. agreed to “go back on the contract again[]” with Marino, but she said she did

so “not knowing what [she] was getting [herself] into[.]” On October 4, 2012,

Marino presented A.A. with a second contract that Marino drafted, and it was

similar in all respects to the first, but it included a monogamy clause. Both Marino

and A.A. signed the contract “[a]fter a lot of arguing[.]” A.A. testified that around

the time that Marino presented her with the second contract, Marino also hinted to

A.A. that he was going to call the police about A.A.’s relationship with the other

adult male. Although A.A. testified that she signed the first and second contracts of

“[her] own freewill[,]” she acknowledged that she felt “a little pressure[d]” to sign

the second contract and signed it “to appease” Marino. A.A. explained that she and

Marino began arguing often about the other adult male. According to A.A., she

                                         6
would tell Marino not to argue with her so much and not to threaten or hate the

other adult male with whom A.A. was involved because she “couldn’t handle any

more pressure from anything.” A.A. testified that on October 27, 2012, after

leaving Marino’s apartment, she attempted suicide by stabbing herself in the

stomach.

      At trial, A.A. agreed with the statement that her relationship with Marino

“was a friendship, it was a romantic relationship, and actually had some father-

figure aspects to it[.]” A.A. testified that she felt safe with Marino, that “he was the

person that [she] went to for everything,” that “he was [her] best friend, and it was

also partially a daddy issue thing.” She acknowledged at trial that Marino was

good at mind games and that, in her relationship with Marino, Marino was the

“dominant,” the one with the control and power, and that she was the

“submissive,” the one who would cater to the dominant’s control. She described

Marino as “very emotional[]” and testified that when he gets upset he does not get

physical but that “it’s hard for him to come back unless you do exactly what he

wants.”

Testimony of Detective Mullis

      Detective Mullis with the Montgomery County Sheriff’s Office, Major

Crimes Division, testified that he became involved in the case when he responded

                                           7
to an “attempted suicide call.” At that time, A.A. had already been transported to

the hospital. According to Mullis, there were two 911 calls, one from Marino, who

reported that someone needed to check on A.A., and the other call was from A.A.’s

parents. While investigating the scene, Mullis and another officer discovered a

“dom/sub contract” in A.A.’s purse with A.A.’s and Marino’s signatures on it.

Mullis testified that when law enforcement first interviewed Marino regarding

A.A., Marino “knew a lot of small details about [A.A.]’s life[,]” but Marino denied

having an intimate or romantic relationship with A.A. Based on information from

the contract, Detective Mullis obtained a warrant to search Marino’s apartment.

Detective Mullis collected a bottle of vodka, rope, a bondage kit, a collar, a ping

pong paddle, and other items from Marino’s apartment.

Testimony of Marino

      Marino testified that he and A.A. became good friends in April 2012, after

they started talking in the department store where they were both employed. He

knew she was under the age of seventeen but “felt [they] could still be friends.”

They began having coffee together in July 2012, and at the end of July or the

beginning of August, he let A.A. know he had a romantic interest in her and he

kissed her shoulder. Marino testified that he “felt protective of [A.A.]. . . . felt like

a father figure, . . . felt like a friend, and . . . felt attracted to [A.A].” Marino

                                           8
explained at trial that he initially took A.A. to a restaurant, they both drank wine

and martinis, and he hugged and kissed her. According to Marino, A.A. talked to

him about her “sexual past[,]” and she made it clear to him that “she was into

BDSM.”

      Marino testified that one day he was in a bookstore and saw the contract in

the Fifty Shades of Grey book and showed it to A.A. He asked her if that would

“be something that [she would] be interested in[,]” and according to Marino, A.A.

enthusiastically said “yes[.]” Marino drafted a written contract which, according to

him, made it clear that they would have no sexual contact because A.A. was not

old enough, and the contract was to expire three months later, the day before

A.A.’s seventeenth birthday. Marino testified that he presented A.A. with the first

contract on August 4, 2012. Marino testified he did not give A.A. anything for

signing the contract and she signed it under her own free will.

      Marino’s testimony was similar to A.A.’s testimony regarding him buying

her alcohol to drink at his apartment, the instances of bondage and sexual

activities, and the arguments between A.A. and Marino. He admitted giving A.A.

“two swats” on the “behind[]” on two occasions as punishment for arriving late.

He testified that A.A. only masturbated in his apartment: once in August and once

in October. He testified that A.A. was “[q]uite possibly[]” intoxicated when she

                                          9
masturbated with her clothes on in August, but that he did not tell her to do it or

give her anything. According to Marino, A.A. is “mistaken[]” if she recalls that

Marino told her to do so. Marino testified that A.A. was the one who wanted to

“rush the sexual relationship.” Marino explained that he was careful never to touch

her breast or female genitalia and that “[i]f [he] touched her breast, [he] might have

elbowed her while passing her in the kitchen, but that’s the only time [he had] ever

touched her breast.”

      According to Marino, in August, A.A. became involved with another man

and she broke up with Marino. Marino recalled screaming at A.A. on the telephone

near the latter part of September, because he was heartbroken and angry. At some

point, A.A. told Marino she would do whatever Marino wanted and “go back on

the contract[]” and Marino then drafted a second contract that was similar to the

first, except it stated their relationship would be monogamous. Marino and A.A.

signed the second agreement October 4, 2012. Marino testified that later, when

A.A. threatened to kill herself, he called 911. Marino explained that he did not tell

the officers about his relationship with A.A. when they interviewed him because it

was “none of their business.”




                                         10
The October Contract

      State’s Exhibit 51 was admitted into evidence without objection. The

document is a typewritten two page document, entitled “Second Probationary

DOM/sub Contract[.]” The document includes ten numbered paragraphs. The

document is signed by Marino and A.A., and is dated October 4, 2012. The

document provides that, among other things, A.A. is “[t]he submissive” and

Marino is “[t]he Dominant[,]” the submissive is required to wear a choker as a

“sign of her fealty to the Dominant[,]” the submissive must address the Dominant

by his first name or as “sir[,]” and Dominant will address submissive “in any

fashion that pleases him[,]” Dominant will administer “discipline” to the

submissive “in the form of ‘swats’ with a table-tennis paddle[,]” and Dominant

will reward submissive once the submissive has fulfilled her “obligations” under

the contract by purchasing an article of clothing of the submissive’s choice from

any store in the Mall.

                                ISSUES ON APPEAL

      Marino raises two issues on appeal. In his first appellate issue, Marino

challenges the legal and factual sufficiency of the evidence supporting his

conviction as to Count III of the indictment. Specifically, he contends the evidence

presented was insufficient to prove that he employed, authorized, or induced A.A.

                                        11
to engage in sexual performance. In his second appellate issue, Marino challenges

the legal and factual sufficiency of the evidence supporting his conviction as to

Count II of the indictment. Specifically, he argues that the evidence is insufficient

to prove that he intentionally contacted A.A.’s breast to gratify his sexual desire.

                               STANDARD OF REVIEW

      We review a challenge to the sufficiency of the evidence in the light most

favorable to the verdict to determine if a rational trier of fact could have found the

essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia,

443 U.S. 307, 319 (1979); see also Brooks v. State, 323 S.W.3d 893, 894-95 (Tex.

Crim. App. 2010). In a bench trial, the trial judge is the sole trier of fact and judge

of the credibility of the witnesses, and the trial court may choose to believe or not

to believe some or all of the witnesses who testify at trial. See Johnson v. State,

571 S.W.2d 170, 173 (Tex. Crim. App. 1978).

      Given the standard of review that applies to sufficiency challenges, our role

as an appellate court does not allow us to reweigh the weight of the evidence or the

credibility of the various witnesses, and generally, we are not allowed to substitute

our judgment for the factfinder’s. Dewberry v. State, 4 S.W.3d 735, 740 (Tex.

Crim. App. 1999). Inconsistencies in the evidence are resolved in a manner that




                                          12
favors the factfinder’s verdict. Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim.

App. 2000).

                  SUFFICIENCY OF THE EVIDENCE AS TO COUNT III

      A person commits the offense of sexual performance by a child “if, knowing

the character and content thereof, he employs, authorizes, or induces a child

younger than 18 years of age to engage in sexual conduct or a sexual

performance.” Tex. Penal Code Ann. § 43.25(b). In this statutory provision, the

phrase “‘[s]exual conduct’ means sexual contact, actual or simulated sexual

intercourse, deviate sexual intercourse, sexual bestiality, masturbation, sado-

masochistic abuse, or lewd exhibition of the genitals, the anus, or any portion of

the female breast below the top of the areola.” Id. § 43.25(a)(2). The phrase

“‘[s]exual performance’ means any performance or part thereof that includes

sexual conduct by a child younger than 18 years of age.” Id. § 43.25(a)(1).

      At trial, the trial court stated on the record that the appropriate consideration

in this case was not whether Marino “employed” or “authorized” A.A. to engage in

sexual performance, but whether Marino “induced” A.A. to engage in sexual

conduct or a sexual performance. While the term “induce” is not defined by the

Penal Code, courts have interpreted the term using its commonly understood

meaning of “to move and lead by persuasion or influence[]” or “to persuade,

                                         13
prevail upon, or bring about.” See Bell v. State, 326 S.W.3d 716, 720 (Tex. App.—

Dallas 2010, pet. ref’d, untimely filed); Dorval v. State, No. 03-03-00570-CR,

2004 Tex. App. LEXIS 6813, at *2 (Tex. App.—Austin July 29, 2004, no pet.)

(mem. op., not designated for publication), cert. denied, 136 S. Ct. 41 (2015); see

also Schaefer v. State, No. 03-11-00345-CR, 2014 Tex. App. LEXIS 7408, at *10

(Tex. App.—Austin July 10, 2014, pet. ref’d) (mem. op., not designated for

publication) (adopting common definition of “induce,” which is “to move by

persuasion or influence” or “to bring about by influence”); Baker v. State, No. 10-

11-00449-CR, 2012 Tex. App. LEXIS 9345, at **30-31 (Tex. App.—Waco Nov.

8, 2012, no pet.) (mem. op., not designated for publication) (same); Dornbusch v.

State, 156 S.W.3d 859, 866-67 (Tex. App.—Corpus Christi 2005, pet. ref’d)

(same). There is no requirement—either in the statute or the common

understanding of the word—that the inducement must be verbal and explicit or that

the defendant use force. Dornbusch, 156 S.W.3d at 867.

      On appeal, Marino specifically argues that there is insufficient evidence that

Marino directly induced A.A. to masturbate while in Marino’s presence. In support

of this argument, Marino relies on the court of appeals’ opinion in Scott v. State,

173 S.W.3d 856 (Tex. App.—Texarkana 2005), rev’d in part on other grounds,

235 S.W.3d 255 (Tex. Crim. App. 2007). In Scott, Scott hired three teenage boys to

                                        14
do chores around his house such as yard work, painting, and bathing his dogs. 173
S.W.3d at 858. Sometimes after the boys completed their work, Scott suggested

they shower at his house, and Scott routinely offered to take the boys to dinner and

a movie after they completed their work if they got “cleaned up” at his house. Id. at

859. After the boys discovered questionable photographs on Scott’s computer, they

reported the photographs to the authorities and the authorities obtained a search

warrant. The search of Scott’s house yielded child pornography and revealed that

Scott had been secretly videotaping the boys in the shower through the use of a

hidden camera. Id. Each boy testified at trial and admitted to masturbating while in

the shower at Scott’s house; and, each boy made it clear that Scott never offered

them money to do so, nor did Scott encourage, threaten, or coerce them to do so.

Id. The boys testified that they did not know about the videotaping and that it was

done without their consent. Id. at 860.

      The Texarkana Court of Appeals noted that the fact Scott induced the boys

to take showers did not violate the statute because the specific conduct induced

must satisfy the sexual conduct element of the statute, and “when looking at

whether the facts of any given case constitute ‘inducement’ in its ordinary

meaning, the focus must be on what, if anything, Scott did to bring about,

persuade, or encourage the boys’ masturbation.” Id. at 863-64. The Texarkana

                                          15
Court of Appeals held that, although Scott clearly “wronged” the boys, the

evidence was insufficient to support Scott’s conviction for inducement of sexual

performance or sexual conduct as contemplated by section 43.25(b) because Scott

did not directly induce them to masturbate and they were not aware they were

being observed or videotaped. Id. at 864.

      Marino argues on appeal that as in Scott, “there is no evidence that supports

the factual finding that the actions of [Marino] were a direct inducement to the

sexual act complained of[]” because the only evidence of direct inducement by

Marino is A.A.’s agreement at trial that Marino “didn’t coerce [her] or threaten

[her] and say masturbate or else[.]”

      Scott is clearly distinguishable from the present case. In Scott, there was no

evidence that the defendant ever asked the boys to masturbate in the shower, and

the boys testified they did not know they were being watched or videotaped. In

Marino’s case, the trial court heard testimony from A.A. and Marino that Marino

was a “father-figure” to sixteen-year-old A.A., he held a place of authority over

her, he drafted and presented dominant-submissive contracts to her, and he was the

“dominant” under the contracts and she was the “submissive[.]” The trial court also

heard A.A.’s testimony that she felt “scared” and “weird” the first time Marino

hugged her, that Marino would tie her to his couch in her bra and panties on

                                        16
multiple occasions, that he had “punished” her pursuant to the contract by spanking

her with a ping pong paddle, that he had threatened to report A.A.’s relationship

with another adult male to the police, that Marino would buy A.A. alcohol and she

would become intoxicated, and that Marino asked her to masturbate in front of

him. Based on this record and viewing the evidence in the light most favorable to

the verdict, we conclude that a rational finder of fact could have found, beyond a

reasonable doubt, that Marino induced A.A. to engage in sexual conduct as alleged

in the indictment. The evidence is sufficient to support the conviction on Count III.

Issue one is overruled.

                   SUFFICIENCY OF THE EVIDENCE AS TO COUNT II

      A person commits the offense of indecency with a child if, with a child

younger than seventeen years of age, a person engages in sexual contact with the

child or causes the child to engage in sexual contact. Tex. Penal Code Ann.

§21.11(a)(1). “Sexual contact” includes any touching by a person, including

touching through clothing, of the anus, breast, or any part of the genitals of a child,

done with the intent to arouse or gratify the sexual desire of any person. Id.

§ 21.11(c)(1). “[T]he requisite specific intent to arouse or gratify the sexual desire

of any person can be inferred from the defendant’s conduct, his remarks and all

surrounding circumstances.” McKenzie v. State, 617 S.W.2d 211, 216 (Tex. Crim.

                                          17
Ohio App. 1981). However, if the touching is accidental, it cannot be said that it was

done with the intent to arouse or gratify the sexual desire of any person. See Means

v. State, 955 S.W.2d 686, 691 (Tex. App.—Amarillo 1997, pet. ref’d, untimely

filed).

          Marino argues on appeal that the record shows “that his hands did not touch

[A.A.’s] breast over or under the clothing . . . with the single exception of one

accidental touching[,]” and that there is no evidence that he touched A.A.’s breast

to gratify his sexual desires. In support, Marino references A.A.’s testimony that

Marino had touched her breast once by accident.

          A.A.’s testimony regarding the touching of her breast included her statement

that: “I honestly [thought] it was an accident. . . . Not that he didn’t mean to, it’s

just that we were both so drunk. He said, oh, crap, and stopped.” The trial court

could have reasonably determined that this statement supports the charges made

against Marino and even contradicts Marino’s argument that he never touched

A.A.’s breast. Additionally, in light of all of the evidence before the trial court, and

given that the trial court was the sole judge of the credibility of the witnesses, and

that as the factfinder the judge was free to disbelieve or believe some, all, or none

of the witnesses testimony, the trial court could have reasonably concluded the

touching of A.A.’s breast was not “accidental.” See Sharp v. State, 707 S.W.2d
18
611, 614 (Tex. Crim. App. 1986) (the factfinder at trial may choose to believe or

disbelieve the witnesses); Langley v. State, No. 12-14-00095-CR, 2015 Tex. App.

LEXIS 5120, at **11-12 (Tex. App.—Tyler May 20, 2015, no pet.) (mem. op., not

designated for publication) (evidence in a bench trial sufficient to show appellant

touched the victim to gratify appellant’s sexual desire where the trial court was free

to disbelieve witness’s and appellant’s testimony that the touching of the victim

was an accident and that appellant’s admission to having a “sexual thought”

supported inference that the touching was done with intent to gratify appellant’s

sexual desire); see also Balsley v. State, No. 01-10-00560-CR, 2012 Tex. App.

LEXIS 6031, at **16-18 (Tex. App.—Houston [1st Dist.] July 26, 2012, no pet.)

(mem. op., not designated for publication) (evidence of appellant’s conduct, his

remarks, and all surrounding circumstances was sufficient to establish appellant

touched the victim with the intent to arouse or gratify the sexual desire of any

person, even though he contended he touched complainant’s bare breast during

accidental horseplay).

      Furthermore, the testimony by A.A. and Marino regarding the sexual nature

of the contracts they entered into, as well as A.A.’s testimony that the touching

occurred during sexual activities, supports the inference that the touching was done

with the intent to arouse or gratify Marino’s sexual desire. After viewing the

                                         19
evidence in the light most favorable to the verdict, we conclude that the trial court

could reasonably conclude beyond a reasonable doubt that the touching was not

accidental and the evidence was sufficient to show that Marino engaged in sexual

contact with the child or caused the child to engage in sexual contact as alleged in

the indictment, and that Marino did so with the intent to gratify his sexual desire.

See Brooks, 323 S.W.3d at 895; Scott v. State, 202 S.W.3d 405, 408 (Tex. App.—

Texarkana 2006, pet. ref’d). Accordingly, we overrule Marino’s second issue.

                                   CONCLUSION

      We note that the trial court’s final judgment for Count II incorrectly states

“JUDGMENT OF CONVICTION BY JURY” and “Verdict of Jury: GUILTY[,]”

and that the trial court’s final judgment for Count III incorrectly states

“JUDGMENT OF CONVICTION BY JURY” and “Verdict of Jury: GUILTY.”

This Court has authority to modify the trial court’s judgment to correct clerical

errors. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim.

App. 1993); Asberry v. State, 813 S.W.2d 526, 531 (Tex. App.—Dallas 1991, pet.

ref’d). We delete that portion of the judgments for Counts II and III stating

“JUDGMENT OF CONVICTION BY JURY” and substitute “JUDGMENT OF

CONVICTION BY COURT—WAIVER OF JURY TRIAL[.]” We delete that




                                         20
portion of the judgments stating “Verdict of Jury[]” and substitute “Verdict of

Court[.]”

      Having overruled appellant’s issues, we affirm the trial court’s judgments as

modified.

      AFFIRMED AS MODIFIED.

                                                  _________________________
                                                     LEANNE JOHNSON
                                                           Justice


Submitted on July 14, 2016
Opinion Delivered August 24, 2016
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




                                          21